DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on February 4, 2021, in which Applicant amended claim 1 and cancelled claims 2-5.
Claim 1 is allowed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments
In view of Applicant's amendments, the rejection under 35 USC § 101 is withdrawn.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method of enforcing control flow integrity (CFI) for a monolithic binary using static analysis, as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the steps of "merging all function nodes of core functions as a node of highest privilege (set 0); merging all leaf functions in one node without privilege (set n); merging all nodes without privilege that reach functions of privilege i and setting the merged node privilege to i + 1; checking if there is a node without privilege besides a trivial function; and based on a result of 
In addition, with respect to the rejection under 35 USC § 101, Applicants incorporation of the limitation "wherein the privilege of each function is put before an entry point of each function" into claim 1 renders claim 1 eligible under 35 USC § 101 as the limitation can be considered an additional element, apart from the abstract idea that, in combination with the recited operations of claim 1, would yield "an improvement to other technology or technical field" as instrumenting a binary with function privilege information would necessarily be required for enforcement of the CFI as claimed and as described in the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL references considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192